Citation Nr: 0807414	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-43 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities claimed as the result of 
herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities claimed as the result of 
herbicide exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which, in pertinent part, denied 
service connection for peripheral neuropathy of the upper and 
lower extremities.  

The Board remanded this case in March 2006.  It returns now 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  The veteran has suffered from peripheral neuropathy for 
more than two years from onset.

3.  The preponderance of the evidence is against a 
relationship between the veteran's claimed upper and lower 
extremity peripheral neuropathy and any incident of service, 
to include any herbicide exposure, and was not manifested 
until many decades after service separation.


CONCLUSIONS OF LAW

1.  The veteran's peripheral neuropathy of the upper 
extremities was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  The veteran's peripheral neuropathy of the lower 
extremities was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Service Connection

The veteran contends that he has peripheral neuropathy of the 
upper and lower extremities as a result of herbicide exposure 
during service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2007).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  The 
veteran's DD 214 indicates that he had over eleven months of 
foreign service in Vietnam.  There is no evidence to show 
that he was not exposed.  The veteran is presumed to have 
been exposed to herbicides.  See id.  

The diseases alluded to above include acute and subacute 
peripheral neuropathy, among others.  38 C.F.R. § 3.309(e) 
(2007).  Acute and subacute peripheral neuropathy is 
specifically defined as a condition that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e), Note 2.  The Secretary of VA has 
determined that a presumption for service connection is not 
warranted based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era for a variety of 
conditions including chronic persistent peripheral 
neuropathy.  See 72 FR 32395-32407 (June 12, 2007).

The veteran bears a diagnosis of peripheral neuropathy of the 
lower extremities.  An August 2003 treatment note from a Dr. 
Andrew states that the veteran has constant paresthesias in 
his feet.  A November 2004 statement from Dr. Andrew states 
that the veteran has peripheral neuropathy.  Nerve conduction 
studies performed in July 2006 confirmed the presence of some 
neuropathy in the lower extremities.  The Board concedes the 
diagnosis of lower extremity peripheral neuropathy.

It is less clear whether a diagnosis of upper extremity 
peripheral neuropathy has actually been given.  The veteran 
has described some symptoms of neuropathy in his hands.  A 
February 2003 examination indicated that the veteran had 
normal strength, sensory response to pin, dull and 
proprioception and reflexes in his upper and lower 
extremities.  A July 2003 note from Dr. Andrew, he complained 
of weakness in his hands and dropping things.  An August 2003 
note indicates that he complains occasional paresthesias in 
his hands.  A February 2004 physical therapy evaluation 
indicated that he had a multiple year history of intermittent 
upper extremity paresthesias and pain.  The Board also notes 
that the veteran's 2002 and 2003 physical examinations, 2004 
physical therapy and 2006 VA neurology treatment has been for 
lower extremity neuropathy.  These records mention the 
veteran's history of neuropathic symptoms in the upper 
extremities, but objective manifestations were not found and 
a diagnosis was not made.  An August 2006 VA examination 
provided a diagnosis of polyneuropathy, which arguably could 
include the upper extremities.  

In essence, the record reveals that the veteran has 
complained of upper extremity neuropathy for some time.  The 
neuropathy has not been confirmed by diagnostic testing on 
the current record.  For the purposes of this decision, the 
Board will assume upper extremity peripheral neuropathy is 
shown. 

The veteran's treatment records do not specify whether the 
veteran has acute or subacute peripheral neuropathy within 
the meaning of 38 C.F.R. § 3.309.  The Board notes that the 
veteran's peripheral neuropathy has not resolved, despite 
more than two years elapsing during the course of this claim.  
As such, the Board finds that the veteran's peripheral 
neuropathy is not acute or subacute within the meaning of 
38 C.F.R. § 3.309.  The Board concludes, therefore, that the 
herbicide exposure presumption is not for application in this 
case.  See id.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's current diagnosis of peripheral neuropathy is 
well established.  The Board turns to the question of 
incurrence.  There are two main theories that must be 
addressed, the first is inservice manifestation and the 
second is nexus to herbicide exposure.  

The veteran submitted an April 2006 statement in which he 
claims that his feet have bothered him since service.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  In this case, the veteran's private 
medical records tell a different story.

The veteran's private medical records show that the veteran 
began seeking treatment for his neuropathy in 2002.  A 
December 2002 note from the records provided by Dr. Dougherty 
indicates that the veteran complained of pain and tingling on 
the bottom of his feet and toes, for about six months.  A 
February 2003 record of Dr. Greenberg states that the veteran 
presented with a chief complaint of bilateral burning 
dysesthetic foot pains, which began gradually without history 
of trauma "about six months ago."  A July 2003 letter from 
Dr. Andrew to Dr. Dougherty indicates that the veteran had 
been suffering from paresthesias of his feet "for the past 
year."  Dr. Andrew also indicates that the veteran indicated 
that the problem began "rather acutely."  Several of these 
medical records mention, incidentally, complaints concerning 
the hands as well.

The Board has looked to the veteran's service medical records 
to resolve this conflict.  The veteran's entrance and 
separation from service physical examinations did not find 
any neurological disability.  There are no records of 
complaints or diagnoses of anything resembling the 
paresthesias that began to manifest in 2002 and 2003.  

The Board finds that the veteran's statements regarding 
continuity are outweighed by the remaining evidence.  There 
is no indication that it existed during service.  Several 
doctors agree that the clinical onset of the veteran's 
neuropathy was sometime in 2002.  The Board thinks it 
unlikely that the veteran would have been misheard or asked 
about his history in an unusual way by three private 
physicians and always give the same approximate answer 
regarding onset.  The Board finds that the veteran's 
peripheral neuropathy did not manifest during service or for 
many years thereafter.  

Having addressed inservice manifestations, the Board turns to 
the question of a nexus between herbicide exposure and the 
veteran's peripheral neuropathy.  On review of the file, 
however, the Board finds that the preponderance of the 
competent medical evidence is against such a relationship.  

The veteran has stated his belief that the condition is 
related to herbicide exposure; however, the veteran is not 
competent to offer this opinion.  See Rucker, supra.  

There are numerous statements from doctors as to the etiology 
of the veteran's neuropathy.  While the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).

The veteran's private physician, Dr. Andrew, sent a November 
2004 statement to the RO to the effect that his medical 
opinion was that Agent Orange exposure caused the veteran's 
peripheral neuropathy.  The Board notes that Dr. Andrew's 
opinion is not as certain when communicating with other 
doctors.  In a July 2003 letter to a Dr. Dougherty, Dr. 
Andrew states that the peripheral neuropathy "may certainly 
be a toxic neuropathy related to his Agent Orange exposure, 
but I would certainly like to rule out other processes...."  
In February 2004, Dr. Andrew stated that he believed the 
veteran's neuropathy to be hereditary.  A December 2004 
letter to Dr. Dougherty states that the neuropathy is 
"possibly" related to herbicide exposure.  No rationale was 
offered for any of these changes in opinion.  The Board finds 
that the various opinions of Dr. Andrew are inadequate.  Not 
only does the doctor fail to provide any rationale for his 
opinions, he cites no clinical evidence and contradicts 
himself freely.  The Board will assign no probative weight to 
the statements of Dr. Andrew.  See Wilson, supra.  

The remaining medical opinions do not link the veteran's 
neuropathy to service or herbicides.  A February 2003 letter 
from a Dr. Greenberg to Dr. Dougherty states that the 
etiology of the veteran's peripheral neuropathy was unknown.  
The veteran was also seen at an August 2006 VA examination to 
determine the likely etiology of the peripheral neuropathy.  
Following examination and review of the veteran's records, 
the examiner stated that the etiology was unknown and any 
connection to herbicide exposure would be speculative.  As 
speculative opinions cannot support a claim for service 
connection, the Board finds that the preponderance of the 
evidence is against a relationship between the veteran's 
current disability and his herbicide exposure.  See Obert, 
supra.  There is no other evidence to support some other 
cause of incurrence or aggravation of the condition during 
service.  The claim must fail on a direct basis.  See 
Hickson, supra.  

The Board has also considered the application of a more 
general presumption than the herbicide exposure presumption.  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

As discussed above, the veteran has claimed to have suffered 
these symptoms since his 1969 separation from service.  The 
medical evidence from his private doctors contradicts him.  
The Board notes that there is no evidence in either the 
private, VA or service medical records that would show a 
compensable disability within one year of service.  The Board 
concludes that the veteran cannot benefit from the one year 
presumption.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim on presumptive and 
direct bases.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2003 fully satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  A March 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2006, he 
was provided over a year to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in July 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The records of Dr. Siegel are not of record, as 
discussed above.  The veteran's Social Security 
Administration records have been associated with the file.  
The veteran requested that the RO obtain the records of a Dr. 
Siegel.  The veteran was notified in July 2003 that the 
doctor had not responded to a request for records.  A follow 
up request was made to no avail.  The veteran has not 
independently provided these records.  The Board concludes 
that further assistance to obtain records is not warranted.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his peripheral neuropathy can be 
directly attributed to service.  Further examination or 
opinion is not needed on the claims because, at a minimum, 
the preponderance of the competent medical evidence is that 
an association of the claimed conditions and the veteran's 
military service or his herbicide exposure would be 
speculative.  This is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for peripheral neuropathy 
of the upper extremities claimed as the result of herbicide 
exposure is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities claimed as the result of herbicide 
exposure is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


